DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-9, and 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 9, 17, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the concept of claim limitation “automatically and continuously tracking usage by a person of one or more computerized devices;
automatically and continuously generating a cognitive profile of the person based on the
tracked usage;
responsive to a request for authenticating an identity of the person, automatically
generating a cognitive question based on the cognitive profile, and presenting the cognitive question to a user professing to be the person;
receiving an answer to the cognitive question from the user; and automatically authenticating the identity of the person when the answer to the cognitive question is determined to be correct
wherein the generating of the cognitive profile comprises: applying a named-entity recognition (NER) algorithm to the tracked usage, to detect named entities appearing in unstructured texts of the tracked usage,
estimating an amount of knowledge the person has with respect to each of the named
entities, based on a prevalence of each of the named entities in the unstructured texts, and
searching an information resource for information on the one or more of the named
entities with which the person was estimated to have an amount of knowledge above a predefined threshold, wherein the information is not included in the tracking usage,
wherein the generated cognitive question is based on the information:
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion
the person has on named entities appearing in unstructured texts of the tracked usage,
wherein the generated cognitive question is phrased to test an opinion the user has
on one or more of the named entities;
wherein the generating of the cognitive profile comprises: applying a topic modeling algorithm to the tracked usage, to discover topics occurring in unstructured texts of the tracked usage, and
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion the person has on the discovered topics, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the discovered topics. “
As to the art of record, Melzer reference disclose the concept of creating a question for a particular user based on user’s behavior pattern and taking an input of user’s answer to store in the database for performing the identity of user upon login. However, Melzer does not teach with respect to the entire or combination claim limitation of “responsive to a request for authenticating an identity of the person, automatically generating a cognitive question based on the cognitive profile, and presenting the cognitive question to a user professing to be the person;
receiving an answer to the cognitive question from the user; and automatically authenticating the identity of the person when the answer to the cognitive question is determined to be correct
wherein the generating of the cognitive profile comprises: applying a named-entity recognition (NER) algorithm to the tracked usage, to detect named entities appearing in unstructured texts of the tracked usage,
estimating an amount of knowledge the person has with respect to each of the named
entities, based on a prevalence of each of the named entities in the unstructured texts, and
searching an information resource for information on the one or more of the named
entities with which the person was estimated to have an amount of knowledge above a predefined threshold, wherein the information is not included in the tracking usage,
wherein the generated cognitive question is based on the information:
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion
the person has on named entities appearing in unstructured texts of the tracked usage,
wherein the generated cognitive question is phrased to test an opinion the user has
on one or more of the named entities;
wherein the generating of the cognitive profile comprises: applying a topic modeling algorithm to the tracked usage, to discover topics occurring in unstructured texts of the tracked usage, and
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion the person has on the discovered topics, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the discovered topics. “
As to the art of record, Nagratnam et al. reference disclose the concept of a cognitive question system to perform the verification of the identity of a user. However, Nagratnam et al. does not teach with respect to the entire or combination claim limitation of “responsive to a request for authenticating an identity of the person, automatically generating a cognitive question based on the cognitive profile, and presenting the cognitive question to a user professing to be the person;
receiving an answer to the cognitive question from the user; and automatically authenticating the identity of the person when the answer to the cognitive question is determined to be correct
wherein the generating of the cognitive profile comprises: applying a named-entity recognition (NER) algorithm to the tracked usage, to detect named entities appearing in unstructured texts of the tracked usage,
estimating an amount of knowledge the person has with respect to each of the named
entities, based on a prevalence of each of the named entities in the unstructured texts, and
searching an information resource for information on the one or more of the named
entities with which the person was estimated to have an amount of knowledge above a predefined threshold, wherein the information is not included in the tracking usage,
wherein the generated cognitive question is based on the information:
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion
the person has on named entities appearing in unstructured texts of the tracked usage,
wherein the generated cognitive question is phrased to test an opinion the user has
on one or more of the named entities;
wherein the generating of the cognitive profile comprises: applying a topic modeling algorithm to the tracked usage, to discover topics occurring in unstructured texts of the tracked usage, and
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion the person has on the discovered topics, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the discovered topics. “
As to the art of record, Managelli et al. reference disclose the concept of a verification system verifying a user based on using Cognitive Analysis . However, Managelli et al. does not teach with respect to the entire or combination claim limitation of “responsive to a request for authenticating an identity of the person, automatically generating a cognitive question based on the cognitive profile, and presenting the cognitive question to a user professing to be the person;
receiving an answer to the cognitive question from the user; and automatically authenticating the identity of the person when the answer to the cognitive question is determined to be correct
wherein the generating of the cognitive profile comprises: applying a named-entity recognition (NER) algorithm to the tracked usage, to detect named entities appearing in unstructured texts of the tracked usage,
estimating an amount of knowledge the person has with respect to each of the named
entities, based on a prevalence of each of the named entities in the unstructured texts, and
searching an information resource for information on the one or more of the named
entities with which the person was estimated to have an amount of knowledge above a predefined threshold, wherein the information is not included in the tracking usage,
wherein the generated cognitive question is based on the information:
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion
the person has on named entities appearing in unstructured texts of the tracked usage,
wherein the generated cognitive question is phrased to test an opinion the user has
on one or more of the named entities;
wherein the generating of the cognitive profile comprises: applying a topic modeling algorithm to the tracked usage, to discover topics occurring in unstructured texts of the tracked usage, and
applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion the person has on the discovered topics, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the discovered topics.“
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425